DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the amendment to the claim languages has overcome the previous prior art.  Further, Applicant’s arguments under the heading “Remarks” (see pages 3-5) that the prior art does not teach the specific of “simultaneously melting the solder element and curing the uncured dielectric layer by laminating the stacked uncured dielectric layer between the two of the plurality of multilayer cores with a single lamination process and without using a laser heating step, wherein melting the solder element and curing the uncured dielectric layer forms an electrical connection between the two multilayer cores and forms a physical connection between the two of the plurality of multilayer cores and the cured dielectric layer” ( see claims 16, 21, 25, about lines 9-14, respectively ).   The Examiner agrees therefore the previous applied prior art rejection has been removed.   Accordingly, claims 16-30 are allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt